Exhibit 10.13
AMENDMENT NO. 2
TO
2004 EMPLOYEE STOCK PURCHASE PLAN
OF NUVASIVE, INC.
Effective November 4, 2010
     WHEREAS, the Company has previously adopted the 2004 Employee Stock
Purchase Plan, as amended (the “2004 ESPP”); and
     WHEREAS, this amendment to the 2004 ESPP (this “Amendment”) on November 4,
2010 (the “Effective Date”) was adopted in accordance with Section 26 of the
2004 ESPP;
     NOW THEREFORE, the 2004 ESPP is amended as follows:
     1. Effective as of the Effective Date, Section 10(a) of the 2004 ESPP is
amended in its entirety to read as follows:
A participant may decrease the rate of payroll deductions during an Offering
Period by filing with the Company a new authorization for payroll deductions, in
which case the new rate shall become effective for the next payroll period
commencing after the Company’s receipt of the authorization and shall continue
for the remainder of the Offering Period unless changed as described below. Such
change in the rate of payroll deductions may be made at any time during an
Offering Period, but not more than one (1) change may be made effective during
any Purchase Period. Except as otherwise provided by the Committee, a
participant shall not be entitled to increase his or her rate of payroll
deductions during a Purchase Period. A participant may increase or decrease the
rate of payroll deductions for any subsequent Purchase Period by filing with the
Company a new authorization for payroll deductions prior to the beginning of
such Purchase Period, or such other time period as specified by the Committee.
     2. Except as amended by this Amendment, the 2004 ESPP shall remain
unchanged and in full force and effect.
     3. Except as otherwise provided in this Amendment, terms used herein shall
have the meanings ascribed to such terms in the 2004 ESPP.

 